Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8-14, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the computer product stored on non-transitory computer-readable media of independent claim 1, the method of independent claim 9, and the device of independent claim 18.  The prior art is particularly deficient regarding capturing a sequence of images of a subject providing a test sample to a testing device, wherein the captured images are used to count the number of blinks made by the test subject while providing the test sample to generate a liveness indication based on the counted number of blinks.  Claims 2-6, 8, 10-14, 17, and 19-22 are dependent upon claims 1, 9, and 18, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482